Citation Nr: 0919821	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-11 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for pulmonary disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 







INTRODUCTION

The veteran had active military service from to June 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. 
§ 20.900(c) (2008). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The Veteran contends that he developed his current pulmonary 
disability as a result of exposure to carbon tetrachloride 
while using that substance at the Corpus Christi, Texas, 
Naval base to clean the exterior of aircraft.  His service 
discharge document shows that he served as an aviation 
machinist's mate.  A March 2001 entry in private medical 
records on file shows that he also reported exposure to 
asbestos while welding in service, and that after service he 
had been exposed to second-hand smoke in his occupation.

There is no indication that the RO attempted to determine 
whether the Veteran may have been exposed to carbon 
tetrachloride as claimed, or even to asbestos.  At this 
preliminary stage, his account of exposure appears credible.  
Notably, he has submitted a November 2004 statement by Dr. 
Rama Nandipati, who not only indicated that the Veteran had 
bronchial asthma with a clinical history significant for 
chronic bronchitis symptoms, but who also opined that it was 
possible that the Veteran's exposure to carbon tetrachloride 
in service contributed to the development of the current 
pulmonary disorder.  In a statement also dated in November 
2004, Dr. Henry Lam echoed Dr. Nandipati's opinion as to the 
etiology of the current pulmonary disorder.  

The record shows that the veteran has not been scheduled for 
a VA examination in connection with his claim.  In McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that in 
disability compensation claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.

Here, the veteran has been diagnosed as having pulmonary 
disability, has reported an event in service he believes led 
to the disorder, and has submitted two medical opinions 
suggesting a link between the referenced event and the 
current pulmonary disability.  Given the above, the Board 
finds that a VA examination is necessary in this case.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate action 
to develop evidence of whether the 
Veteran was exposed to asbestos or carbon 
tetrachloride during service, to 
specifically include seeking information 
as to whether his job duties involved 
working with asbestos while welding or 
carbon tetrachloride while cleaning 
aircraft.  Such development should 
include a determination regarding the 
extent to which his duties would have 
exposed him to asbestos and carbon 
tetrachloride.
 
2.  Thereafter, the RO should arrange for 
the Veteran to undergo a VA examination 
to determine the nature, extent and 
etiology of the veteran's pulmonary 
disability.  All indicated studies should 
be conducted.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's pulmonary disability 
is etiologically related to service 
(including to any exposure to asbestos or 
carbon tetrachloride).  The veteran's 
claims file must be made available to the 
examiner for review.  

3.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).


